Order filed April 19, 2012, Withdrawing Response Request.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00355-CV
                                   ____________

              IN RE AMIR FRANCISCO GOLABBAKHSH, Relator



                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 245th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-63847


                                     ORDER

      On April 16, 2012, the court issued a notice in error requesting a response to the
petition for writ of mandamus filed on April 13, 2012. No response to the petition is
requested or necessary to the disposition of this original proceeding. The notice issued
April 16, 2012, requesting a response is WITHDRAWN.



                                    PER CURIAM